The decision rendered by the Supreme Court on certiorari January 25, 1930, 126 So. 619,1 denied the writ prayed for, but had the effect of holding that the only error shown by the record necessitating a reversal of the judgment of the lower court from which this appeal was originally taken was the failure of the lower court to give, at the request of the defendant, certain written charges, to the effect there could be no recovery by plaintiff for his claimed hotel expenses, which amounted, as shown by the undisputed evidence, to be $22.50, for the reasons stated in the opinion by this court. This being the only error, as now ascertained, we are of the opinion, and so hold, that the judgment appealed from be now affirmed, conditioned however upon the appellee accepting a remittitur of damages included in the judgment appealed from, to the extent of the said $22.50 covering the improper element of damage referred to the jury. If said remittitur is not made by the appellee within 15 days after the rendition hereof, the cause will stand reversed and remanded. But if made and accepted in accordance herewith, the case is affirmed. Each party will pay half of the cost of these proceedings, and the cost of the case will be assessed equally against appellant and appellee.
Affirmed conditionally.
1 220 Ala. 497.